Exhibit 99.1 ICON Income Fund Eight B L.P. 2009 Year End Liquidation Update This update covers the activity for calendar year 2009.It is intended to give registered representatives and the investors of ICON Income Fund Eight B L.P. (“Eight B”) a description of Eight B’s activities throughout the year and an outlook for the future.As a fund manager, ICON Capital Corp. actively and prudently manages Eight B’s portfolio to yield the best possible return to investors.As a public program, Eight B has reported to you regularly through quarterly, annual and current reports filed with the Securities and Exchange Commission.These important disclosure documents provide comprehensive required information; however, it is here that we try to summarize the information contained in those documents to give you a better overview of what is going on in Eight B. As you may already be aware, Eight B entered into its liquidation period on June 17, 2007 and, effective August 1, 2007, Eight B’s distributions began to fluctuate monthly based on the proceeds being generated by Eight B’s portfolio.During the liquidation period, distributions that are generated from net rental income and proceeds from equipment sales generally fluctuate as remaining leases come to maturity and equipment coming off lease is sold.Accordingly, in the future, distributions will no longer be paid at a constant distribution rate on a regularly scheduled basis and, therefore, the amount of distributions will fluctuate as Eight B’s portfolio continues to wind down and assets are sold.In some months the distribution could be larger than the current distribution, in some months the distribution may be smaller, and in some months there may not be any distribution. Current Portfolio Eight B’s equipment portfolio is comprised of the following material assets.Details on an asset-by-asset basis are provided below. $6,575,000 Investment in Equipment Leased to Cathay Pacific Airways Limited The Lessee:Cathay Pacific Airways Limited (“Cathay”) is an international airline registered and based in Hong Kong, offering scheduled cargo and passenger services to over 105 destinations around the world using 111 wide-body aircraft represented to be one of the youngest in the industry.Cathay was founded in Hong Kong in 1946 and has become one of the leading airlines in the world having been recognized for numerous distinctions including, three time best first class airline by Skytrax, best business class airline by Travel Trade Gazette and Cathay was named the most admired company in Hong Kong by the Asian Wall Street Journal. The Equipment:Two (2) 1996-built Airbus A340-313X wide-body four engine commercial passenger aircraft. Investment:In March 2002, Eight B purchased the first aircraft for approximately $4,250,000 in cash plus the assumption of approximately $70,495,000 in non-recourse debt.The Lease Agreement had a base term of sixty-three months and, in March 2006, an agreement was reached to extend the lease to October 2011.Also in March 2002, Eight B purchased a 50% interest in the second aircraft for $2,125,000 plus the assumption of its share of non-recourse debt in the amount of approximately $35,140,000.In connection with both lease extensions, the outstanding debt attributable to each aircraft was refinanced.The new loans are scheduled to mature concurrently with the respective lease expiration dates for each aircraft. 1 of3 Expected Future
